[Confidential treatment has been requested as to certain portions of this document.Each such portion, which has been omitted herein and replaced with a series of three asterisks in brackets [***], has been filed separately with the Securities and Exchange Commission.] EXHIBIT February 25, 2009 Jon Last President Bard Access Systems, Inc. 605 North 5600 West Salt Lake City, Utah 84116 Re:Chronoflex Agreement extension and amendment Dear Jon: We refer to the Development, Supply and License Agreement, dated November 11, 1992 (the “Original Agreement’), by and between AdvanSource Biomaterials, Corp. (formerly known asCardioTech International, Inc. and Polymedica Industries, Inc.) (“AdvanSource”) and Bard Access Systems, Inc. (“Bard”), as amended by the
